DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 6 Jan 2021 has been entered. Claims 1-8 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhiro et al (JP2007092988; reference provided by Applicant on 16 Aug 2019; English Machine Translation provided by Examiner) in view of Rosca et al (EP2703241; Reference and English Machine Translation provided by Examiner) in further view of Wolf et al (US 2,889,497).
Regarding Claim 1, Masuhiro et al disclose a coil assembly (generally at 3 in the Figures). The assembly comprising: 
a bobbin (414); 

a yoke (415) attached to the bobbin (Figures); and 
a connection terminal electrically connected to the winding (414e), and wherein the yoke is arranged on a side of the bobbin that is opposite to the terminal portion in an axial direction of the terminal portion (Figure 2), and supports the press-fit terminal (Figure 2), but fails to expressly disclose where the connection terminal is a press-fit terminal that includes a terminal portion projecting perpendicularly from the bobbin outward in an axial direction of the bobbin and wherein the bobbin has an upper flange portion with a terminal support portion formed thereon that supports a base portion of the terminal portion.
Rosca et al teach a coil assembly (Figure 2) with a connection terminal (4’) where the connection terminal is a press-fit terminal (Paragraph 390) that includes a terminal portion projecting perpendicularly from the bobbin outward in an axial direction of the bobbin (4 and 4’ in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuhiro et al to incorporate the teachings of Rosca et al to provide for where the connection terminal is a press-fit terminal that includes a terminal portion projecting perpendicularly from the bobbin outward in an axial direction of the bobbin.  Doing so would be simple substitution of one known element for another to obtain predictable results (the terminals of Masuhiro et al for the terminals of Rosca et al to allow connection of the terminal to a board).
Wolf et al teach a coil assembly (Figure 5) with a bobbin (generally at 11) wherein the bobbin has an upper flange portion (14) with a terminal support portion formed thereon (21) that supports a base portion of the terminal portion (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuhiro et al as modified by Rosca et al to provide for wherein the bobbin has an upper flange portion with a terminal support portion formed thereon that supports a 
Regarding Claim 2, Masuhiro et al disclose where the yoke supports the press-fit terminal via an insulator (the bobbin; Paragraph 46).  
Regarding Claim 3, Masuhiro et al disclose where the bobbin includes a resin portion formed of a resin (Paragraph 46), and the insulator is the resin portion (Paragraph 46).  
Regarding Claim 4, Masuhiro et al disclose where the resin portion covers a portion of the yoke that supports the press-fit terminal (between 414c and 414e in Figure 2).  
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhiro et al (JP2007092988; reference provided by Applicant on 16 Aug 2019; English Machine Translation provided by Examiner) in view of Rosca et al (EP2703241; Reference and English Machine Translation provided by Examiner) in further view of Wolf et al (US 2,889,497), in further view of Takuro et al (JP2010234826; reference provided by Applicant on 16 Aug 2019; English Machine Translation provided by Examiner).
Regarding Claims 5-8, Masuhiro et al, as modified by Rosca et al and Wolf et al, teach all essential elements including a brake control device (Masuhiro et al at Paragraph 10 and Rosca et al in Paragraph 15) that includes the coil assembly but fails to expressly disclose a base body in which a fluid path is formed; a solenoid valve which is attached to one surface of the base body and on which the coil assembly is mounted; a housing fixed to the one surface of the base body, the housing covering the solenoid valve and the coil assembly; and a control board housed in the housing, the control board controlling an operation of the solenoid valve, wherein the terminal portion is press-fitted into a mounting hole formed in the control board.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuhiro et al, as modified by Rosca et al to incorporate the teachings of Takuro et al to provide for a base body in which a fluid path is formed; a solenoid valve which is attached to one surface of the base body and on which the coil assembly is mounted; a housing fixed to the one surface of the base body, the housing covering the solenoid valve and the coil assembly; and a control board housed in the housing, the control board controlling an operation of the solenoid valve, wherein the terminal portion is press-fitted into a mounting hole formed in the control board. Doing so would be combining prior art elements according to known methods (the solenoid coil of Masuhiro et al, as modified by Rosca et al into the system of Takuro et al) to yield predictable results (to control a braking system).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753